  Case 1:95-cr-10004-JDT Document 106 Filed 08/10/21 Page 1 of 2              PageID 72




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
       Plaintiff,                            )
                                             )
VS.                                          )          No. 95-10004-JDT
                                             )
FREDERICK L. JEFFERSON,                      )
                                             )
       Defendant.                            )


                                         ORDER


       On August 9, 2021, the Court received a letter from Bureau of Prisons (BOP)

immate Falasha Ali, BOP register number 40804-048, on behalf of the Defendant in this

case, Frederick L. Jefferson. The document is titled “Re: Motion For Appointment of

Counsel on behalf of Frederick Jefferson per Compassionate Release, 18 U.S.C.

§ 3582(c)(1)(A)(i). (ECF No. 105 at PageID 68.) Mr. Ali urges the Court to appoint

counsel for the Defendant “to explore the possibility of Compassionate Release.” (Id. at

PageID 70.)

       The Court has not received a motion for compassionate release from Defendant

Jefferson. To the extent Mr. Ali’s letter is intended as an actual motion to appoint counsel

for Mr. Jefferson to file such a motion, it is improper. Pursuant to 28 U.S.C. § 1654, “[i]n

all court of the United States, the parties may plead and conduct their own cases personally

or by counsel as, by the rules of such courts, respectively, are permitted to manage.” The
  Case 1:95-cr-10004-JDT Document 106 Filed 08/10/21 Page 2 of 2             PageID 73




statute prohibits a non-lawyer from representing a party in federal court, including filing

and signing motions or other documents seeking action by the Court. Doing so could

constitute the unauthorized practice of law. See Vaughn v. City of Flint, 752 F.2d 1160

(6th Cir. 1985); United States v. Davis, No. 5:02-111-JMH, 2012 WL 540562, at *1 (E.D.

Ky. Feb. 17, 2012). Therefore, if Mr. Jefferson wishes to seek relief from the Court, he

must file and sign his own pleadings; Mr. Ali may not do it for him.

IT IS SO ORDERED.
                                                  s/ James D. Todd
                                                 JAMES D. TODD
                                                 UNITED STATES DISTRICT JUDGE




                                            2
